               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:14-CR-3095

vs.
                                                         ORDER
LUIS A. VELEZ,

                  Defendant.

      This matter is before the Court on the defendant's pro se motion (filing
50) for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), U.S.S.G. §
1B1.10, and U.S.S.G. § app. C, amend. 782. The defendant's motion will be
denied because he has already received the benefit of Amendment 782.
      Amendment 782 became effective on November 1, 2014. The defendant
was sentenced on February 13, 2015, pursuant to the 2014 Guidelines Manual,
incorporating amendments effective November 1, 2014. Filing 43; filing 45 at
10. Having already received the benefit of Amendment 782, he is entitled to no
further decrease.

      IT IS ORDERED:

      1.   The defendant's pro se motion for a sentence reduction (filing
           50) is denied.

      2.   The Clerk of the Court shall provide notice of this order to
           the defendant at his last known address.

      Dated this 18th day of February, 2020.

                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
